Name: Council Regulation (EEC) No 1613/89 of 29 May 1989 amending Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  environmental policy;  information and information processing;  forestry;  management;  deterioration of the environment
 Date Published: nan

 Avis juridique important|31989R1613Council Regulation (EEC) No 1613/89 of 29 May 1989 amending Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution Official Journal L 165 , 15/06/1989 P. 0008 - 0009COUNCIL REGULATION (EEC) No 1613/89 of 29 May 1989 amending Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 130s thereof, Having regard to the proposal from the Commission (1) Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas forest decline is persisting in many parts of the Community, and whereas the Community scheme provided for in Regulation (EEC) No 3528/86 (4) should therefore be reinforced; Whereas one of the reasons why forests in the Community are declining and dying back is acid deposition and atmospheric pollution in general; whereas such pollution can cause damage to trees both directly through their leaves and indirectly through the soil, and that damage can lead, inter alia, to a deterioration in the state of the soil and cause imbalance of the nutritive elements to the soil and in trees; Whereas in order to help stem the die-back of forests, Member States should be helped to take measures to maintain and restore them, aimed at re-establishing favourable soil conditions in forest stands where they have deteriorated, in particular through acid deposition; Whereas a Standing Forestry Committee has been set up by Decision 89/367/EEC (5); whereas that Committee should be granted the powers of the Committee on Forest Protection as provided for in Regulation (EEC) No 3528/86; Whereas information obtained on the Member State on atmospheric pollution of forests and its effects, on methods of evaluating damage and on measures to maintain and restore damaged forests should be processed centrally, in order to avoid duplication of effort and of financing; Whereas the Community's financial contribution to the measures involved should be adjusted accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3528/86 is hereby amended as follows: 1. In Article 4 (1) the following indent is added: '- pilot projects to maintain damaged forests.' 2. The following Article 4a is inserted: 'Article 4a 1. A programme is hereby introduced for the synoptic processing of information on knowledge of atmospheric pollution in woodland and its effects. 2. In drawing up and monitoring this programme the Commission may call on specialized institutes. 3. The programme shall be adopted by the Commission in accordance with the procedure laid down in Article 8.' 3. Article 6 is hereby repealed. 4. Article 7 (1) is replaced by the following '1. Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Forestry Committee set up by Decision 89/367/EEC (6), hereinafter called "the committee", by the chairman, either on his own initiative or at the request of the representative of a Member State. (7) OJ No L 165, 15. 6. 1989, p. 14.' 5. Article 10 is hereby repealed. 6. In Article 11 (2) '10 million ECU' is replaced by 'ECU 17 million'. 7. In Article 12 (1) and (2), '30 %' is replaced by '50 %'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1989. For the Council The President C. ROMERO HERRERA (1) OJ No C 312, 7. 12. 1988, p. 12. (2) Opinion delivered on 26 May 1989 (not yet published in the Official Journal). (3) OJ No C 139, 5. 6. 1989, p. 14. (4) OJ No L 326, 21. 11. 1986, p. 2. (5) See page 14 of the Official Journal.